Citation Nr: 1816899	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  16-45 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for asbestosis, to include mesothelioma.

2.  Entitlement to service connection for cancer of the larynx.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1952 to October 1956. 

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2014 rating decision in which RO denied service connection for asbestosis and cancer of the larynx.  In January 2014, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2016, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2016.

Also, this appeal has been advanced on the Board's docket.  See 38 U.S.C. § 7107(a)(2) (2012); 38 C.F.R. § 20.900(c) (2017).

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.  

2.  The Veteran does not currently have, and at no point pertinent to his claim on appeal has had, asbestosis, to include mesothelioma.

3.  Although exposure to asbestos in service has been conceded, the Veteran's diagnosed cancer of the larynx, was first diagnosed many years after the Veteran's discharge from service, and the medical opinions on the question of whether there exists a medical nexus between the Veteran's current cancer of the larynx and service weighs against the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for asbestosis, to include mesothelioma, are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for cancer of the larynx are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

After a substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Pelegrini v. Principi, 18 Vet App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103 (a) and VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id., Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339   (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In a March 2013 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates-in the event service connection for either disability was granted, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.   Hence, the March 2013 letter meets the VCAA's timing and content of notice requirements.

As for VA's duty to assist, the record also reflects that VA has made reasonable efforts to develop the claim, to include obtaining or to assisting in obtaining all relevant medical evidence relevant  to the matters herein decided. See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  Pertinent medical evidence associated with the claims file consists of service records; private and VA treatment records; and a February 2013 and June 2016 VA examination reports.  Also of record and considered in connection with the claims are written statements provided by the Veteran, and by his representative, on his behalf.  There is no evidence or argument as to any deficiency in the assistance provided.  The Board finds that no further AOJ action on either claim, prior to appellate consideration, is required.

Under these circumstances, Board finds that the duties imposed by the VCAA have been considered and satisfied, and there is no prejudice to the Veteran in the Board proceeding to a decision on each claim on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

The Board notes that there is no specific statutory or regulatory guidance with regard to claims for service connection for asbestosis or other asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considered asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA's Adjudication Procedure Manual, M21-1, Part VI, para. 7.21 (October 3, 1997).  The relevant provisions of the Adjudication Manual were in effect when the Veteran filed his claim but have since been rescinded but included, essentially unchanged, in the Manual Rewrite, M21-MR, Part IV.ii.2.C.9 (Dec. 13, 2005 and Part IV.ii.1.H.29.a (Sept. 29, 2006).  Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  See VAOPGCPREC 4-00.  

VA must analyze the Veteran's claim of entitlement to service connection for asbestos-related disease under these administrative protocols using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The Adjudication Manual and Manual Rewrite indicate that the latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease, and an asbestos-related disease can develop from brief exposure to asbestos.  

The Adjudication Manual and Manual Rewrite contain guidelines for the development of asbestos exposure cases.  They indicate that inhalation of asbestos fibers can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  The Manual and Manual Rewrite also acknowledge that high exposure to asbestos and a high prevalence of disease have been noted in shipyard workers, insulation workers, and pipe product installers.  Also noted is that the latent period varies from 10 to 45 or more years between first exposure and development of disease.  Also of significance is that the exposure to asbestos may be brief (as little as a month or two) or indirect (bystander disease).  

The Adjudication Manual and Manual Rewrite provide that VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the Veteran.  See also VAOPGCPREC 4-2000 (April 13, 2000); Ashford v. Brown, 10 Vet. App. 120, 123-24 (1997) (while holding that the Veteran's claim had been properly developed and adjudicated, the Court indicated that the Board should have specifically referenced the DVB Circular and discussed the RO's compliance with the Circular's claim-development procedures).  

The Board also points out that the pertinent parts of the Manual guidelines on service connection in asbestos-related cases are not substantive rules, and that there is no presumption that a Veteran was exposed to asbestos in service.  See Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.


Asbestosis, to include Mesothelioma

The Veteran contends that he has asbestosis as a result of exposure to asbestos in service. 

Considering the pertinent evidence of record in light of the governing legal authority, the Board finds that service connection for asbestosis is not warranted.

The Board notes that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files a claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

In this regard, in various VA treatment records, the Veteran reported being diagnosed with asbestosis.  Importantly, however, VA and private treatment records currently associated with the electronic claims file are devoid of any reference to diagnoses with respect to asbestosis.  The Board finds that the credibility of the Veteran's assertion of an asbestosis diagnosis is outweighed by the treatment records to the contrary.  Furthermore, despite the Veteran's reported diagnosis of asbestosis, he has not has not alleged any specific symptoms related thereto.  Thus, competent, the probative evidence of record does not support a finding that the Veteran has, or at any point pertinent to the current claim has had, asbestosis.

The matter of diagnosis of the disability here at issue is a complex medical matter within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  While it is error to categorically reject layperson evidence as to diagnosis or etiology as incompetent, the Board may consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  

Here, the matter of whether the Veteran has a current diagnosis of asbestosis is not matters within the realm of knowledge of a layperson; rather, such are complex questions that require education, training, and expertise for resolution.  Id.  As the Veteran is not shown to be other than a layperson without appropriate education, training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on the complex medical matter of current disability upon which this claim turns.  Hence, the lay assertions in this regard have no probative value.  

As a final point, the Board notes acknowledges that, while no VA examination has been arranged or a medical opinion obtained  in connection with this claim, no such examination or medical opinion is required.

On a December 2009 VA examination, the examiner noted that chest x-ray showed pleural thickening as a sign of possible chronic asbestos exposure but that no asbestosis was found by chest x-ray and CT scan of the chest.  

On a June 2016 VA examination, the examiner noted that the Veteran has never been diagnosed with asbestosis.  The examiner reasoned that the definitive test for asbestosis is a biopsy and that regardless of the Veteran's exposure, the biopsy of the Veteran's larynx was negative for asbestos.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C. § 1110, 1131.  Thus, where, as here, competent, probative evidence does not indicate that the Veteran has the claimed lung disability for which service connection is sought, there can be no valid claim for service connection for the claimed disability.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Consequently, and, notwithstanding any in-service asbestos exposure, as alleged, the claim for service connection must be denied because the first essential criterion for an award of service connection-evidence of a current disability upon which to predicate such an award-has not been met.  As such, the other requirements for service connection-in-service injury, disease or event, and medical nexus between such and the current disability-are not reached, and need not be addressed.  

In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, credible, and probative evidence supports the current disability requirement for the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Cancer of the Larynx

The Veteran claims he has cancer of the larynx due to in-service exposure to asbestos.  As noted above, the Veteran's exposure to asbestos in service has been conceded. 

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for cancer of the larynx must be denied. 

In February 2013, the Veteran submitted a WebMD dated June 2006 that stated that an Institute of Medicine (IOM) panel concluded that large-scale studies show a causal relationship between asbestos and cancer of the larynx.  The article went on to discuss that results from 34 studies showed that people exposed to asbestos have an average of 40 percent greater chance of getting laryngeal cancer than those with no exposure.  The article contained a quote from the chair of the OPM panel stating that, "there's some evidence showing greater risk in those who are exposed [to asbestos], but there's still substantial uncertainty." 

On a November 2013 VA examination for Larynx, the Veteran reported that he began having throat problems in summer of 2012, at which point he was referred to an ear, nose, and throat (ENT) specialist.  The ENT specialist discovered that the Veteran had a right true vocal cord (TVC) mass, which was subsequently excised in December 2012.  The examiner noted that the pathology revealed a squamous cell carcinoma.  The examiner noted that the Veteran has a malignant neoplasm related to his diagnosis.  The examiner noted that the Veteran received radiation therapy, which completed late February 2013 or early March 2013.  The examiner noted that a biopsy was performed on the right vocal cord mass in December 2012, which revealed moderate to well differentiated squamous cell carcinoma.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that there is no definitive medical literature which indicates a relationship between laryngeal cancer and asbestos.  The examiner also noted that the subject was also discussed by the chief otolaryngologist at Temple VA medical center (VAMC) who noted that there was no current evidence indicating a connection between laryngeal cancer and asbestos exposure. 

In a February 2014 letter from the Veteran's treating physician, Dr. Mundy stated that he has reviewed the medical literature for the laryngeal cancer that the Veteran has and found that there is a strong correlation between people exposed to asbestos and laryngeal cancer.  Dr. Mundy concluded that the Veteran should be eligible for some form of compensation based upon the scientific data that supposed development of laryngeal cancer based on asbestos exposure. 

On a June 2016 VA examination, the examiner noted the Veteran had a tumor excision in 2012 that revealed squamous cell carcinoma.  The examiner opined that the Veteran's cancer of the larynx is less likely than not related to his in-service injury, event, or illness.  The examiner reasoned that the biopsy proved squamous cell carcinoma is not asbestos related.  The examiner also noted that although Dr. Mundy's letter cites to research that shows statistical increase in the incidence of laryngeal cancer with significant asbestos exposure, Dr. Mundy did not distinguish between two subsets of laryngeal cancer: mesothelioma, which is a cancer closely associated with asbestos, and squamous cell carcinoma, which is not closely associated with asbestosis.  The VA examiner also discussed the June 2006 WebMD article noting the article discussed higher incidence of laryngeal cancer in people exposed to asbestos.  The examiner discussed that the WebMD article did not account for the Veteran's specific situation because the Veteran's biopsy only showed squamous carcinoma with no asbestos particles.  The examiner noted that biopsy is the most specific and accurate test to determine presence of asbestos fibers.  The examiner concluded that although the Veteran has a history of asbestos exposure, the biopsy did not reveal that his squamous cell carcinoma contained asbestos fibers and that the squamous cell carcinoma has a separate and distinct pathology, which includes major risk factors such as excessive smoking and drinking alcohol.  The examiner also noted the Veteran's history of excessive smoking and drinking alcohol as a more likely cause of his squamous cell carcinoma.  The examiner noted that not all asbestos exposure results in mesothelioma and that medical literature does not list asbestos exposure as a cause for squamous cell carcinoma.

The service treatment records (STR) are silent of any complaints, treatment, or diagnosis of any laryngeal cancer. 

The first documented evidence of such disability was approximately 56 years after active military service.  The passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection for the disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Further, the June 2016 examiner explained that the biopsy revealed the Veteran's squamous cell carcinoma had no asbestos fibers.  The examiner further explained that a biopsy is the most accurate and definite way to determine if a cancer is caused by asbestos.  The Board notes that although the WebMD article and Dr. Mundy's statement discuss that exposure asbestos increases the risk of laryngeal cancer, the June 2016 VA examiner considered both of those assertions and explained that the Veteran exposure to asbestos only increases the risk of acquiring laryngeal cancer and that not all acquired laryngeal cancer would be directly related to asbestos exposure.  In support, the examiner cited to the Veteran's biopsy results to explain that a lack of asbestos fibers is the most accurate and definitive test that shows that the Veteran's laryngeal cancer is not a result of his in-service asbestos exposure. Significantly, neither the Veteran nor his representative has presented or identified any competent medical comment/opinion that there exists a nexus between service and the Veteran's current laryngeal cancer. 

Finally, the Board notes that, as for any direct assertions by the Veteran that there exists a medical relationship between current laryngeal cancer and service, such assertions provide no basis for allowance of the claim in this case.  Lay evidence is not always competent evidence of a diagnosis or nexus-particularly where, as here, complex medical questions or the interpretation of objective medical tests are involved.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

For all the foregoing reasons, the Board finds that the claim for service connection for laryngeal cancer, claimed as due to asbestos exposure, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56. 


ORDER

Service connection for asbestosis, to include mesothelioma, is denied.

Service connection for cancer of the larynx is denied.




____________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


